PICKETT, J„
dissenting.
Iil disagree with the majority’s reversal of the trial court’s change in custody.
When ruling after the hearing on the father’s motions, the trial court assigned oral reasons. Those reasons show the trial court determined the mother was not concerned with and did not comply with the trial court’s orders and custody implementation plan. With regard to the custody implementation plan, the trial court noted that she was uncooperative in some instances, e.g., did not share information concerning their daughter with her ex-husband unless he specifically requested that information, and that she blatantly ignored the provisions of the plan in other respects, e.g., allowed visitors of the opposite sex to stay overnight in the presence of the child. More importantly, the trial court determined the mother did not have the child’s best interest as her main concern. Rather, she was interested in what was best for her. The trial court also determined the child had a support network in Vernon Parish where she thrived before her mother moved. For these reasons and others assigned by the trial court, I do not think the mother showed the trial court’s judgment should be reversed and would affirm the judgment of the trial court.